DETAILED ACTION
This action is responsive to the filing 10/19/2020. Claims 1-2, 5-8, 11-12 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plummer (2015/0319006) in view of Verdun (2005/0060659.)

Claim 1, 7: Plummer discloses a battery optimization method for one or more sensors in communication with a first device, the battery optimization method comprising: 
receiving, by the first device (e.g. smartphone, Fig. 1: 108; par. 46) comprising a graphic user interface (Fig. 11: 1105), an input on the graphic user interface (touch input, Fig. 11: 1102; par. 125-126, 162), 
(Fig. 11: 1104 slider) of the graphic user interface; 
associating, by the first device, the input with at least one configuration parameter (Fig. 5: 508B My Motion Sensor Sensitivity parameter), 
wherein the at least one configuration parameter is assigned to each of the one or more sensors (par. 78, sensor devices; e.g. Fig. 5: 508B My Motion Sensor); 
adjusting, by the first device, the at least one configuration parameter (Fig. 5: 508B My Motion Sensor Sensitivity parameter) to generate at least one adjusted parameter; and 
transmitting, by the first device, the at least one adjusted parameter to the one or more sensors (Fig. 1; par. 9, transmitting adjustment to a setting); 
wherein the graphic element is configured to move between a first endpoint and a second endpoint (Fig. 11: 1102.)  

However, Plummer does not explicitly disclose wherein the first endpoint comprises a comfort endpoint and the second endpoint comprises a battery life endpoint (though, Plummer does discloses Fig. 6: Fan speed: comfort v. electricity usage.)

Verdun discloses a similar method for adjusting operation of electronic devices via a GUI, including:
wherein the first endpoint comprises a comfort endpoint and the second endpoint comprises a battery life endpoint (Fig. 4: 139; par. 37, 42, a user may define a relationship or operational link demanding that aspects of information handling system 10 performance, battery life, internal temperature, and noise be interrelated; par. 43, relationship between CPU 12 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Plummer with Verdun so as to control battery operated devices with respect to their performance and battery life. One would have been motivated to combine the teachings so as to inform users of the effects and consequences of initiating seemingly simple or clearly complex user preference settings (Verdun, par. 38.)

Claim 2, 8: Plummer and Verdun disclose the battery optimization method of claim 1, wherein the graphic element comprises a slider on a track (Fig. 11: 1102.)

Claim 5, 11: Plummer and Verdun disclose the battery optimization method of claim 1, wherein the operation of the graphic element is an automatic adjustment of a final position in accordance with a mode setting (par. 8, the secondary settings can affect the operation of the device and can be related to scheduling operation of the device (i.e., setting on/off times), selecting auto off timeouts or thresholds, selecting settings for putting the device into a standby, hibernate, or sleep mode, and/or controlling adjustable features (e.g., lighting or speed).)  

Claim 6, 12: Plummer and Verdun disclose the battery optimization method of claim 1, wherein the operation of the graphic element applies to the at least one configuration parameter to the at least one adjusted parameter all of the one or more sensors even if (par. 42, multiple devices in a group; par. 152, a tile can correspond to multiple devices (e.g., a group of devices) and interaction with the tile can enable a user to monitor and/or control operation of those devices.)  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-8, 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: SHIM 2014/0380234 (SMART LED for adjusting devices.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/Andrey Belousov/
Primary Examiner
Art Unit 2145
1/27/2021